 

 

COBANK, ACB

COMPEER FINANCIAL, FLCA AND

COMPEER FINANCIAL, PCA

AMENDED AND RESTATED

SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (the “Security Agreement”) is
executed and delivered by HERON LAKE BIOENERGY, LLC (the “Debtor”), a Minnesota
limited liability company, having its place of business (or chief executive
office if more than one place of business) and its mailing address at 91246
390th Avenue, Heron Lake, MN 56137 to COBANK, ACB, in its capacity as
Administrative Agent on behalf of COMPEER FINANCIAL, FLCA, COMPEER FINANCIAL,
PCA and COBANK, ACB (collectively the “Secured Party”), a federally-chartered
instrumentality of the United States, whose mailing address is P.O. Box 5110,
Denver, CO 80217.  This Security Agreement amends, restates, consolidates and
supersedes that certain Security Agreement dated as of July 29, 2014 by Heron
Lake BioEnergy, LLC, reflecting AgStar Financial Services, FLCA as the secured
party.

 

SECTION 1.  GRANT OF SECURITY INTEREST.  For valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Debtor hereby grants to
the Secured Party a security interest in all of the personal property of the
Debtor, wherever located and whether now existing or hereafter acquired,
together with all accessions and additions thereto, and all products and
proceeds thereof, including:

 

accounts; inventory (including without limitation, returned or repossessed
goods); goods; as-extracted collateral; chattel paper; electronic chattel paper;
instruments; investment property (including, without limitation, certificated
and uncertificated securities, security entitlements, securities accounts,
commodity contracts, and commodity accounts); letters of credit;
letter-of-credit rights; documents; equipment; farm products; fixtures; general
intangibles (including, without limitation, payment intangibles, choses or
things in action, litigation rights and resulting judgments, goodwill, patents,
trademarks and other intellectual property, tax refunds, miscellaneous rights to
payment, investments and other interests in entities not included in the
definition of investment property (including, without limitation, all equities
and patronage rights in all cooperatives and all interests in partnerships and
joint ventures), margin accounts, computer programs, software, invoices, books,
records and other information relating to or arising out of the Debtor’s
business); and, to the extent not covered by the above, all other personal
property of the Debtor of every type and description, including without
limitation, supporting obligations, interests or claims in or under any policy
of insurance, commercial tort claims, deposit accounts, money, and judgments
(the “Collateral”).

 

Where applicable, all terms used herein shall have the same meaning as presently
and as hereafter defined in the Uniform Commercial Code (the “UCC”).

 

SECTION 2.  THE OBLIGATIONS.  The security interest granted hereunder shall
secure the payment of all indebtedness and the performance of all obligations of
the Debtor to the Secured Party of every type and description, whether now
existing or hereafter arising, fixed or contingent, as primary

Page 1

--------------------------------------------------------------------------------

 



obligor or as guarantor or surety, acquired directly or by assignment or
otherwise, liquidated or unliquidated, regardless of how they arise or by what
agreement or instrument they may be evidenced, including without limitation all
loans, advances and other extensions of credit and all covenants, agreements,
and provisions contained in all loan and other agreements between the parties,
including Interest Rate Agreements (the “Obligations”).  As used in this
agreement, “Interest Rate Agreement” means any interest rate swap, hedge, cap,
collar or similar agreement, including any master agreement published by the
International Swap and Derivatives Association, Inc., between the Debtor and
CoBank, designed to protect the Debtor from fluctuations in interest rates.

 

SECTION 3.  REPRESENTATIONS, WARRANTIES AND COVENANTS.  The Debtor represents,
warrants and covenants as follows:

 

A.Title to Collateral.  Except as permitted by any other written agreement
between the parties, and except for any security interest in favor of the
Secured Party, the Debtor has clear title to all Collateral free of all adverse
claims, interests, liens, or encumbrances.  Without the prior written consent of
the Secured Party, or as authorized in any other agreement between the Debtor
and the Secured Party, the Debtor shall not create or permit the existence of
any adverse claims, interests, liens, or other encumbrances against any of the
Collateral.  The Debtor shall provide prompt written notice to the Secured Party
of any future adverse claims, interests, liens, or encumbrances against all
Collateral, and shall defend diligently the Debtor’s and the Secured Party’s
interests in all Collateral.

 

B.Validity of Security Agreement; Corporate Authority.  This Security Agreement
is the valid and binding obligation of the Debtor, enforceable in accordance
with its terms.  The Debtor is duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation.  The Debtor has the
full corporate power to execute, deliver and carry out the terms and provisions
of this Security Agreement and all related documents and to grant to the Secured
Party a security interest in, and a lien on, the Collateral, has taken all
necessary action to authorize the execution, delivery and performance of this
Security Agreement and all related documents, and such execution, delivery and
performance do not and will not (i) violate any of the terms or provisions of
the organizational documents of the Debtor or any provision of any law, order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to the Debtor, (ii) result in a breach of, or constitute an
Event of Default under, any indenture or loan or credit agreement or any other
agreement, document or instrument to which the Debtor is a party or by which the
Debtor or any of the Debtor’s property may be bound or affected or (iii) result
in or require the creation or imposition of any lien or other encumbrance of any
nature upon or with respect to any of the property of the Debtor (except for any
security interest in favor of the Secured Party).

 

C.Location of the Debtor.  The Debtor’s place of business (or chief executive
office if more than one place of business) is located at the address shown
above.  The Debtor’s state of incorporation or formation is as shown above.

 

D.Location of Fixtures.  All fixtures are now at the location or locations
specified on Schedule A attached hereto and made a part hereof.

 

E.Name, Identity, and Corporate Structure.  The Debtor’s exact legal name is as
set forth above.  Except as set forth on Schedule B, the Debtor has not within
the past ten years changed

Page 2

--------------------------------------------------------------------------------

 



its name, identity or corporate structure through incorporation, merger,
consolidation, joint venture or otherwise.

 

F.Change in Name, State of Debtor’s Location, Location of Collateral, Etc.
 Without giving at least thirty days’ prior written notice to the Secured Party,
the Debtor shall not change its name, identity or corporate structure, the
location of its place of business (or chief executive office if more than one
place of business), its state of incorporation or formation, or the location of
the Collateral.

 

G.Further Assurances.  Upon the request of the Secured Party, the Debtor shall
do all acts and things as the Secured Party may from time to time deem necessary
or advisable to enable it to perfect, maintain, and continue the perfection and
priority of the security interest of the Secured Party in the Collateral, or to
facilitate the exercise by the Secured Party of any rights or remedies granted
to the Secured Party hereunder or provided by law.  Without limiting the
foregoing, the Debtor agrees to execute, in form and substance satisfactory to
the Secured Party, such financing statements, amendments thereto, supplemental
agreements, assignments, notices of assignments, and other instruments and
documents as the Secured Party may from time to time request.  In addition, in
the event the Collateral or any part thereof consists of instruments, documents,
chattel paper, or money (whether or not proceeds of the Collateral), the Debtor
shall, upon the request of the Secured Party, deliver possession thereof to the
Secured Party (or to an agent of the Secured Party retained for that purpose),
together with any appropriate endorsements and/or assignments.  Where Collateral
is in the possession of a third party, the Debtor will join with the Secured
Party in notifying the third party of the Secured Party’s security interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of the Secured Party.  The Debtor will cooperate with
the Secured Party in obtaining control with respect to Collateral consisting of
deposit accounts (that are not held by the Secured Party as depositary
institution), investment property, letter-of-credit rights and electronic
chattel paper.  The Secured Party shall use reasonable care in the custody and
preservation of such Collateral in its possession, but shall not be required to
take any steps necessary to preserve rights against prior parties.  All costs
and expenses incurred by the Secured Party to establish, perfect, maintain,
determine the priority of, or release the security interest granted hereunder
(including the cost of all filings, recordings, and taxes thereon and the fees
and expenses of any agent retained by Secured Party) shall become part of the
Obligations secured hereby and be paid by the Debtor on demand.

 

H.Insurance.  The Debtor shall maintain such property and casualty insurance
with such insurance companies, in such amounts, and covering such risks, as are
at all times satisfactory to the Secured Party.  All such policies shall provide
for loss payable clauses or endorsements and other terms and conditions in form
and content acceptable to the Secured Party.  Upon the request of the Secured
Party, all policies (or such other proof of compliance with this Section as may
be satisfactory to the Secured Party) shall be delivered to the Secured
Party.  The Debtor shall pay all insurance premiums when due.  In the event of
loss, damage, or injury to any insured Collateral, the Secured Party shall have
full power to collect any and all insurance proceeds due under any of such
policies (and the Debtor hereby agrees, upon request by the Secured Party, to
promptly forward to the Secured Party all such insurance proceeds received
directly by the Debtor), and may, at its option, apply such proceeds to the
payment of any of the Obligations secured hereby, or may apply such proceeds to
the repair or replacement of such Collateral.

 



Page 3

--------------------------------------------------------------------------------

 



I.Taxes, Levies, Etc.  The Debtor has paid and shall continue to pay when due
all taxes, levies, assessments, or other charges which may become an enforceable
lien against the Collateral.

 

J.Disposition and Use of Collateral by the Debtor.  Without the prior written
consent of the Secured Party, the Debtor shall not at any time sell, transfer,
lease, abandon, or otherwise dispose of any Collateral, except that, so long as
no Event of Default exist hereunder, the Debtor may sell, transfer, lease,
abandon, or otherwise dispose of equipment and inventory in the ordinary course
of Debtor’s business.  The Debtor shall not use any of the Collateral in any
manner which violates any statute, regulation, ordinance, rule, decree, order,
or insurance policy.

 

K.Receivables.  The Debtor shall preserve, enforce, and collect all accounts,
chattel paper, electronic chattel paper, instruments, documents and general
intangibles, whether now owned or hereafter acquired or arising (the
“Receivables”), in a diligent fashion and, upon the request of the Secured
Party, the Debtor shall execute an agreement in form and substance satisfactory
to the Secured Party by which the Debtor shall direct all account debtors and
obligors on Receivables to make payment to a lock box deposit account under the
exclusive control of the Secured Party.

 

L.Condition of Collateral.  All tangible Collateral is now in good repair and
condition and the Debtor shall at all times hereafter, at its own expense,
maintain all such Collateral in good repair and condition.

 

M.Condition of Books and Records.  The Debtor has maintained and shall maintain
complete, accurate and up-to-date books, records, accounts, and other
information relating to all Collateral in such form and in such detail as may be
satisfactory to the Secured Party, and shall allow the Secured Party or its
representatives at any reasonable time to examine and copy such books, records,
accounts, and other information.

 

N.Right of Inspection.  At all reasonable times upon the request of the Secured
Party, the Debtor shall allow the Secured Party or its representatives to visit
any of the Debtor’s properties or locations so that the Secured Party or its
representatives may confirm, inspect and appraise any of the Collateral.  The
Debtor will reimburse the Secured Party upon demand for all cost and expenses
incurred by the Secured Party in connection with any such inspection or
examination conducted by the Secured Party.

 

SECTION 4.  DEFAULT.  The breach of any of the Obligations secured hereby,
and/or the breach of any representation, warranty, covenant, or agreement
contained in this Security Agreement, shall constitute an “Event of Default”
hereunder.

 

SECTION 5.  RIGHTS AND REMEDIES.  Upon the occurrence of any Event of Default
under this agreement and at any time thereafter, the Secured Party may declare
all Obligations to be immediately due and payable and may exercise any and all
rights and remedies of the Secured Party in the enforcement of its security
interest under the UCC, this Security Agreement, or any other applicable
law.  Without limiting the foregoing:

 

A.Disposition of Collateral.  The Secured Party may sell, lease, or otherwise
dispose of all or any part of the Collateral, in its then present condition or
following any commercially

Page 4

--------------------------------------------------------------------------------

 



reasonable preparation or processing thereof, whether by public or private sale
or at any brokers’ board, in lots or in bulk, for cash, on credit or otherwise,
with or without representations or warranties, and upon such other terms as may
be acceptable to the Secured Party, and the Secured Party may purchase at any
public sale.  At any time when advance notice of sale is required, the Debtor
agrees that ten days’ prior written notice shall be reasonable.  In connection
with the foregoing, the Secured Party may:

 

1.require the Debtor to assemble the Collateral and all records pertaining
thereto and make such Collateral and records available to the Secured Party at a
place to be designated by the Secured Party which is reasonably convenient to
both parties;

 

2.enter the premises of the Debtor or premises under the Debtor’s control and
take possession of the Collateral;

 

3.without charge, use or occupy the premises of the Debtor or premises under the
Debtor’s control, including without limitation, warehouse and other storage
facilities;

 

4.without charge, use any patent, trademark, tradename, or other intellectual
property or technical process used by the Debtor in connection with any of the
Collateral; and

 

5.rely conclusively upon the advice or instructions of any one or more brokers
or other experts selected by the Secured Party to determine the method or manner
of disposition of any of the Collateral and, in such event, any disposition of
the Collateral by the Secured Party in accordance with such advice or
instructions shall be deemed to be commercially reasonable.

 

B.Collection of Receivables.  The Secured Party may, but shall not be obligated
to, take all actions reasonable or necessary to preserve, enforce or collect the
Receivables, including without limitation, the right to notify account debtors
and obligors on Receivables to make direct payment to the Secured Party, to
permit any extension, compromise, or settlement of any of the Receivables for
less than face value, or to sue on any Receivable, all without prior notice to
the Debtor.

 

C.Proceeds.  The Secured Party may collect and apply all proceeds of the
Collateral, and may endorse the name of the Debtor in favor of the Secured Party
on any and all checks, drafts, money orders, notes, acceptances, or other
instruments of the same or a different nature, constituting, evidencing, or
relating to the Collateral.  The Secured Party may receive and open all mail
addressed to the Debtor and remove therefrom any cash or non-cash items of
payment constituting proceeds of the Collateral.

 

D.Insurance Adjustments.  The Secured Party may adjust, settle, and cancel any
and all insurance covering any Collateral, endorse the name of the Debtor on any
and all checks or drafts drawn by any insurer, whether representing payment for
a loss or a return of unearned premium, and execute any and all proofs of claim
and other documents or instruments of every kind required by any insurer in
connection with any payment by such insurer.

 

The net proceeds of any disposition of the Collateral may be applied by the
Secured Party, after deducting its reasonable expenses incurred in such
disposition, to the payment in whole or in part of the Obligations in such order
as the Secured Party may elect.  The enumeration of the foregoing rights and
remedies is

Page 5

--------------------------------------------------------------------------------

 



not intended to be exhaustive, and the exercise of any right and/or remedy shall
not preclude the exercise of any other rights or remedies, all of which are
cumulative and non-exclusive.

 

SECTION 6.  OTHER PROVISIONS.

 

A.Amendment, Modification, and Waiver.  Without the prior written consent of the
Secured Party, no amendment, modification, or waiver of, or consent to any
departure by the Debtor from, any provision hereunder shall be effective.  Any
such amendment, modification, waiver, or consent shall be effective only in the
specific instance and for the specific purpose for which given.  No delay or
failure by the Secured Party to exercise any remedy hereunder shall be deemed a
waiver thereof or of any other remedy hereunder.  A waiver on any one occasion
shall not be construed as a bar to or waiver of any remedy on any subsequent
occasion.

 

B.Costs and Attorneys’ Fees.  Except as prohibited by law, if at any time the
Secured Party employs counsel in connection with the creation, perfection,
preservation, or release of the Secured Party’s security interest in the
Collateral or the enforcement of any of the Secured Party’s rights or remedies
hereunder, all of the Secured Party’s reasonable attorneys’ fees arising from
such services and all expenses, costs, or charges relating thereto shall become
part of the Obligations secured hereby and be paid by the Debtor on demand.

 

C.No Obligation to Make Loans.  Nothing contained herein or in any financing
statement or other document executed or filed in connection herewith shall be
construed to obligate the Secured Party to make any loans or advances to the
Debtor, whether pursuant to a commitment or otherwise.

 

D.Revival of Obligations.  To the extent the Debtor or any third party makes a
payment or payments to the Secured Party or the Secured Party enforces its
security interest or exercises any right of setoff, and such payment or payments
or the proceeds thereof are subsequently invalidated, declared to be fraudulent
or preferential, set aside, and/or required to be repaid to a trustee, receiver,
or any other party under any bankruptcy, insolvency or other law or in equity,
then, to the extent of such recovery, the Obligations or any part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment or payments had not been made, or such enforcement
or setoff had not occurred.

 

E.Performance by the Secured Party.  In the event the Debtor shall at any time
fail to pay or perform punctually any of its duties hereunder, the Secured Party
may, at its option and without notice to or demand upon the Debtor, without
obligation and without waiving or diminishing any of its other rights or
remedies hereunder, fully perform or discharge any of such duties.  All costs
and expenses incurred by the Secured Party in connection therewith, together
with interest thereon at four percent per annum in excess of the rate(s) of
interest that would otherwise be in effect on that loan, shall become part of
the Obligations secured hereby and be paid by the Debtor upon demand.

 

F.Indemnification, Etc.  The Debtor hereby expressly indemnifies and holds the
Secured Party harmless from any and all claims, causes of action, or other
proceedings, and from any and all liability, loss, damage, and expense of every
nature, arising by reason of the Secured Party’s enforcement of its rights and
remedies hereunder, or by reason of the Debtor’s failure to comply with

Page 6

--------------------------------------------------------------------------------

 



any environmental or other law or regulation.  As to any action taken by the
Secured Party hereunder, the Secured Party shall not be liable for any error of
judgment or mistake of fact or law, absent gross negligence or willful
misconduct on its part.

 

G.Power of Attorney.  The Debtor hereby appoints the Secured Party or the
Secured Party’s designee as its attorney-in-fact, which appointment is
irrevocable, durable, and coupled with an interest, with full power of
substitution, in the name of the Debtor or in the name of the Secured Party, to
take any action which the Debtor is obligated to perform hereunder or which the
Secured Party may deem necessary or advisable to accomplish the purposes of this
Security Agreement.  In taking any action in accordance with this Section, the
Secured Party shall not be deemed to be the agent of the Debtor.  The powers
conferred upon the Secured Party in this Section are solely to protect its
interest in the Collateral and shall not impose any duty upon the Secured Party
to exercise any such powers.

 

H.Continuing Effect.  This Security Agreement, the Secured Party’s security
interest in the Collateral, and all other documents or instruments contemplated
hereby shall continue in full force and effect until all of the Obligations have
been satisfied in full, the Secured Party has no commitment to make any further
advances to the Debtor, and the Debtor has sent a valid written demand to the
Secured Party for termination of this Security Agreement.

 

I.Binding Effect.  This Security Agreement shall be binding upon and inure to
the benefit of the Debtor and the Secured Party and their respective successors
and assigns.

 

J.Security Agreement as Financing Statement and Authorization to File.  A
photographic copy or other reproduction of this Security Agreement may be used
as a financing statement.  In addition, the Debtor authorizes the Secured Party
to prepare and file financing statements describing the Collateral, amendments
thereto, and continuation statements and file any financing statement, amendment
thereto or continuation statement electronically.  In addition, the Debtor
authorizes the Secured Party to file financing statements describing any
agricultural liens or other statutory liens held by the Secured Party.

 

K.Governing Law.  Subject to any applicable federal law, this Security Agreement
shall be construed in accordance with and governed by the laws of the State of
Colorado, except to the extent that the UCC provides for the application of the
law of another state.

 

L.Notices.  All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
when sent by registered or certified mail, return receipt requested, addressed
to the other party at the respective addresses given above, or to such other
person or address as either party designates to the other in the manner herein
prescribed.

 

M.Severability.  The determination that any term or provision of this Security
Agreement is unenforceable or invalid shall not affect the enforceability or
validity of any other term or provision hereof.

 

N.Marshalling.  Secured Party shall not be required to marshal any present or
future collateral security (including, without limitation, this Agreement and
the Collateral) for, or other

Page 7

--------------------------------------------------------------------------------

 



assurances of payment of, any or all of the Obligations or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their respective rights and remedies under this Security Agreement and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising.  To the extent not prohibited by applicable law, the Debtor hereby
agrees that it will not invoke any law relating to marshalling of collateral
which might cause delay or impede the enforcement of any of the rights and/or
remedies of the Secured Party under this Security Agreement or under any other
agreement, document or instrument creating or evidencing any of Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extend not prohibited by applicable law, the Debtor hereby irrevocably waives
the benefits of such laws.

 

IN WITNESS WHEREOF, the Debtor has executed this Amended and Restated Security
Agreement by its duly authorized officer as of the day and year shown below.

 

Date:  March 29, 2018

 

Debtor:HERON LAKE BIOENERGY, LLC, a Minnesota limited liability company

 

By:/s/ Stacie Schuler

 

Name:Stacie Schuler

 

Title:CFO

 

3/22/18

 





Page 8

--------------------------------------------------------------------------------

 



SCHEDULE A

 

To Amended and Restated Security Agreement dated March 29, 2018

 

Executed by:  HERON LAKE BIOENERGY, LLC

 

Set forth below are the present locations (by county and state) of the Debtor’s
fixtures.

 

 

 

County: JacksonState:MN

 

County: State:

 

County: State:

 

County: State:

 

County: State:

 

 





Page 9

--------------------------------------------------------------------------------

 



SCHEDULE B

 

To Amended and Restated Security Agreement dated March 29, 2018

 

Executed by:  HERON LAKE BIOENERGY, LLC

 

Set forth below is an explanation of changes, if any, within the past ten (10)
years to the Debtor’s name, identity or corporate structure through
incorporation, merger, consolidation, joint venture or otherwise.  The omission
of any changes below shall be construed as an affirmative representation by the
Debtor that it has not within the past ten (10) years changed its name, identity
or corporate structure through incorporation, merger, consolidation, joint
venture or otherwise.

 

 

Page 10

--------------------------------------------------------------------------------